Title: To Benjamin Franklin from ——— de la Gonterie, 30 October 1777: résumé
From: La Gonterie, —— de
To: Franklin, Benjamin


<Paris, October 30, 1777, in French: I have a plan that depends on your approval, and will be abandoned if you disapprove. A manufacturer of cloth suitable for soldiers and sailors would like to send his stock on hand to New England, but the ill fate of a recent shipment, which though consigned to the French colonies was taken at sea, has persuaded him to try again only if he can find a ship able to defend herself. I own such a ship but, because France is neutral, must apply for American letters of marque. Several months’ service on the Reprisal gives me some ground for applying;  the advantage to your country, however, is more than enough reason to grant my request. I have the means to arm the ship in complete secrecy, outside France, and will give you in person any details you may want.>
